Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 06/06/2022. As directed by the amendments: claims 1 has been amended, claims 11 and 16 are canceled and new claim 27 is added. Thus, claims 1-10, 12-15 and 17-27 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Imanaga et al (JPS 56-66388) in views of Foex et al (3714390) and Pasulka (2003/0168786).
 	For claim 1, Imanaga teaches plasma cutting torch (13 as shown in fig.2b) arrangement which is formed by a torch body (13 as shown in fig.2b), an electrode (8 as shown in fig.2b) and a nozzle (12 as shown in fig.2b) having a nozzle bore (20 as shown in fig.2b), wherein an outer contour of the plasma torch (fig.5b shows the outer contour as the examiner described in figure below) is present in a cross-section that is perpendicular with respect to a longitudinal axis (the examiner has described in figure below M1 as shown in fig.5a) which extends along and through the center of the torch body (13 as shown in fig.5a) and the nozzle bore (20 as shown in fig.25b) (abstract, lines 1-5), 
	the outer contour AK (fig.5b shows the outer contour as the examiner described in figure below) is not circular and the cross-section is not rotationally symmertrical about the longitudinal axis (the examiner has described in figure below M1 as shown in fig.5a) (fig.5b shows the outer contour is not circular);
 	wherein in that a smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b) between the longitudinal axis (M1 in fig.5b below) extending through the center of the nozzle bore (20 as shown in fig.5b) of the nozzle (12 as shown in fig.2b) and a radially outer margin of the outer contour is observed in at least one axial direction and corresponds at a maximum to 3/4 of the length of a largest spacing (d as the examiner described in fig.5b below) between the central longitudinal axis (M1 as the examiner described in fig.5a below) extending through the center of the nozzle bore (20 as shown in fig.5b) of the nozzle (12 as shown in fig.2b) and the radially outer margin of the outer contour ((the examiner has described in figure below where is the smallest spacing in figure 5b); or 
 	the smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b) corresponds to a maximum of the length of a largest spacing between two points (there are several points such as b and d as the examiner described in fig.5b below) of the outer margin of the outer contour (the examiner has described in figure below where is the smallest spacing in figure 5b) whose virtual straight connection line extends through the central longitudinal axis (M1 as shown in fig.5a below) extending through the center of the nozzle bore (20 as shown in fig.5b) of the nozzle (12 as shown in fig.5a), wherein, the nozzle (12 as shown in fig.5a), a nozzle cap or a nozzle protecting cap is of a conically tapered shape in an angle y4s y5 or y8 respectively, in the direction of the nozzle or the nozzle bore (20 as shown in fig.5a) (the angles between the sides of element 34 as shown in fig.5a);
 	wherein the plasma cutting torch (13 as shown in fig.2b) is arranged at which the smallest spacing (c) is observed and a longitudinal axis (Ml) (the examiner has described in figure below where is the smallest spacing and M1 in figure 5a and 5b); and wherein the outer contour (AK) has a polygonal, a curved, an oval or an elliptical shape or a combination thereof (the examiner has described in figure below M1 as shown in fig.5a) (fig.5b shows the outer contour is not circular but curvy).


    PNG
    media_image1.png
    311
    405
    media_image1.png
    Greyscale


 	Imanaga fails to teach plasma cutting torch having at least two plasma cutting torches, and wherein the plasma cutting torches are arranged with respect to one another at a respective side a longitudinal axis (Ml) and a longitudinal axis (M2) of the longitudinal axes (Ml, M2, M3) and thus the at least two plasma cutting torches can be inclined with respect to each other by an angle (51, 52) of 0 to 60°in both directions with respect to the upper side of a metal plate for forming chamfers simultaneously, and to a maximum of 3/8 of the length of a largest spacing.
	Foex teaches, similar cutting torch, plasma cutting torch having at least two plasma cutting torches (A1, A2 and A3 as shown in fig.7), and wherein the plasma cutting torches (A1, A2 and A3 as shown in fig.7) are arranged with respect to one another at a respective side a longitudinal axis (Ml virtual line that goes thru A1 as shown in fig.7) and a longitudinal axis (M2 virtual line that goes thru A2 as shown in fig.7) of the longitudinal axes (Ml virtual line that goes thru A1, M2 virtual line that goes thru A2, M3 virtual line that goes thru A3 as shown in fig.7) and thus the at least two plasma cutting torches (22 and 24 as shown in fig.1) can be inclined with respect to each other by an angle in both directions (the three torches A1, A2 and A3 as shown in fig.7 are inclined in angle). However, Foex does not teach that an angle of 0 to 60°in both directions.
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making torches angles of 0 to 60°in both directions and to a maximum of 3/8 of the length of a largest spacing as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.05 IIa).
	Pasulka teaches, similar plasma cutting torch, of inclining plasma cutting torch (1000 as shown in fig.13a-13d) with respect to the upper side of a metal plate (1010 as shown in fig.13a-13d) for forming chamfers (1012 and 1034 as shown in fig.13a-13d) simultaneously (par.64, lines 1-9).
 	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include a metal plate for forming chamfers simultaneously, as suggested and taught by Pasulka, for the purpose of  enhancing the combustion of the first gas and increase the heat directed to the piece of metal, thereby expelling molten metal from the localized area and beyond. (Pasulka, par.18).
 	For claim 2, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing in two opposite directions is observed along a common axis which is guided (there ends of smallest spacing as shown below fig.5b), starting from the longitudinal axis (M1) extending through the center of the nozzle bore (20 as shown in fig.5a) of the nozzle (12 as shown in fig.5a), up to the radically outer margin of the outer contour (fig.5b shows the outer contour as the examiner described in figure below). 

    PNG
    media_image1.png
    311
    405
    media_image1.png
    Greyscale
 	For claim 3, Imanaga, as modified by Foex and Pasulka, teaches wherein at least one smallest spacing (the examiner has described in figure below where is the smallest spacing and M1 in figure 5a and 5b) is observed over the total length of a plasma cutting torch (13 as shown in fig.2b). 
 	
	For claim 4, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing (the examiner has described in figure below where is the smallest spacing and M1 in figure 5a and 5b) is observed over the total length of the nozzle (12 as shown in fig.2b and 5a).
 	For claim 5, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing (the examiner has described in figure below where is the smallest spacing and M1 in figure 5a and 5b) is observed over at least a length (l) which corresponds to at least 1.4-fold the maximum width of a plasma cutting torch (13 as shown in fig.2b) in the region in which a smallest spacing is observed (fig.5a and 5b). 
 	
	For claim 6, Imanaga, as modified by Foex and Pasulka, teaches wherein the center of the nozzle bore (20 as shown in fig.5b) is arranged eccentrically within the outer contour (fig.5b shows the outer contour is not circular).  	For claim 7, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing is observed of a maximum of the largest spacing or in that a smallest spacing is observed of a maximum of the largest spacing ((the examiner has described in figure below where is the smallest spacing in figure 5b). Imanaga fails to teach a maximum of 1/3 of the largest spacing or a smallest spacing is observed of a maximum of 2/3 of the largest spacing.
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making a maximum of 1/3 of the largest spacing or a smallest spacing is observed of a maximum of 2/3 of the largest spacing as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.05 IIa). 	For claim 8, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing  starting about the longitudinal axis (M1) is observed in at least one angular range  (the examiner has described in figure below where is the smallest spacing in figure 5b and that there is angle as shown in fig.5b).  Imanaga fails to teach one angular range .alpha. of a maximum of 120.degree., preferably of a maximum of 70.degree.
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making one angular range .alpha. of a maximum of 120.degree., preferably of a maximum of 70.degree as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.05 IIa).

    PNG
    media_image1.png
    311
    405
    media_image1.png
    Greyscale
 	For claim 9, Imanaga, as modified by Foex and Pasulka, teaches, as shown in fig.2, wherein the outer contour has at least one largest spacing which is directed radially to the nozzle bore (20 as shown in fig.5b) between two points of the largest spacing of the outer contour whose virtual straight connection line intersects the virtual longitudinal axis (M1) (there are several points between the nozzle bore 20 to the outer surface or outer contour as shown in fig.5b) extending through the center of the nozzle bore (20 as shown in fig.5a and 5b) of the nozzle (12 as shown in fig.5a) in the angular range which is rotated axially to the nozzle bore (20 as shown in fig.5b) to the right or left to the virtual connection line of the smallest spacing or to the virtual connection line which is arranged at half the angular range .alpha. of the smallest spacing between a minimal angle  and the maximum angle (the examiner has described in figure below where is the smallest spacing in figure 5b and that there is angle that is less than 120 degree as shown in fig.5b); 
or has at least one largest spacing (b), directed radially to the nozzle bore (20 as shown in fig.5a and 5b), between the longitudinal axis (M1 as shown in fig.5a), extending through the center of the nozzle bore (20 as shown in fig.5a) of the nozzle (12 as shown in fig.5a) and the outer contour ((fig.5b shows the outer contour and the distance M1 and outer contour as the examiner described in figure 5a and 5b). Imanaga fails to teach spacing between a minimal angle .beta..sub.min of 60.degree. and the maximum angle of .beta..sub.max of 120.degree.
	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making spacing between a minimal angle .beta..sub.min of 60.degree. and the maximum angle of .beta..sub.max of 120.degree as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.05 IIa).
 	For claim 10, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing is observed (Imagana teaches of distance in smallest spacing as shown in fig.5b). However, Imanaga fails to teach of a maximum of 20 mm.
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making smallest distance to be a maximum of 20 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.05 IIa). 	For claim 12, Imanaga fails to teach at least one smallest spacing (c) of an outer contour (AK) is observed at a first plasma cutting torch of the at least two plasma cutting torches in the direction of a second plasma cutting torch of the at least two plasma cutting torches operated next to the first plasma cutting torch.
	Foex further teaches at least one smallest spacing (c) of an outer contour (AK) (the bottom surfaces of elements A1, A2, A3 and An as shown in fig.7) is observed at a first plasma cutting torch (A1 as shown in fig.7) of the at least two plasma cutting torches (A1, A2, A3 and An as shown in fig.7) in the direction of a second plasma cutting torch of the at least two plasma cutting torches operated next to the first plasma cutting torch (examiner notes that as shown in fig.7 that the bottom surface of A1 is observed by A3 or An is observed the bottom surface of A1 or A3 or A2 as shown in fig.7).
 	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26).

 	For claim 13, Imanaga fails to teach a maximum spacing is observed between virtually extended longitudinal axes of the respective nozzle bores of the nozzles of plasma cutting torches arranged next to one another of 42 mm. 
 	Foex further teaches a maximum spacing is observed between virtually extended longitudinal axes of the respective nozzle bores of the nozzles of plasma cutting torches ((the three torches A1, A2 and A3 as shown in fig.7 are distanced apart) (col.6, lines 65-70). however, Foex fails to teach arranged next to one another of 42 mm.
 	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making torches arranged next to one another of 42 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).	 	For claim 14, Imanaga, as modified by Foex and Pasulka, teaches wherein at least one virtual connection line of at least one smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b), which is observed between the outer contour AK and the longitudinal axis (M1) (fig.5b shows the outer contour and M as the examiner described in figure below) extending through the center of the nozzle bore (20 as shown in fig.5a) of the nozzle (12 as shown in fig.5a).
However, Imanaga fails to teach which is inclined from the axis feed direction of the plasma torch with respect to the workpiece by an angle E of a maximum of 30.degree. 
 	Foex teaches, similar cutting torch, which is inclined from the axis feed direction of the plasma torch with respect to the workpiece by an angle E of a maximum of 30.degree (the three torches A1, A2 and A3 as shown in fig.7 are inclined in angle). However, Foex does not teach that an angle E of a maximum of 30.degree.
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making an angle E of a maximum of 30.degree as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).
 	For claim 15, Imanaga, as modified by Foex and Pasulka, teaches wherein in at least one of the plasma cutting torches a nozzle (12 as shown in fig.2b) or a nozzle cap or a nozzle protective cap or a nozzle protective cap holder are in particular present as wear parts which have the outer contour (fig.5b shows the outer contour) (abstract, lines 1-6). 	

 	For claim 17, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing (c) is observed of a maximum of 1/4 of the largest spacing (b); or wherein a smallest spacing (c) is observed of a maximum of 1/2 of the largest spacing (d) ((the examiner has described in figure below where is the smallest spacing with respect to distance of (b)(d) as shown in figure 5b).

    PNG
    media_image1.png
    311
    405
    media_image1.png
    Greyscale

 	For claim 18, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing (c) is observed of a maximum of a maximum of 1/6 of the largest spacing (b); or wherein a smallest spacing (c) is observed of a maximum of 1/3 of the largest spacing (d) ((the examiner has described in figure below where is the smallest spacing with respect to distance of (b)(d) as shown in figure 5b).
 	For claim 19, Imanaga, as modified by Foex and Pasulka, teaches wherein the smallest spacing (c) starting about the longitudinal axis (Ml as shown in fig.5a) is observed in at least one (examiner has described in figure below where is the smallest spacing in figure 5b). however, Imanaga fails to teach angular range a of a maximum of 70°.
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making angular range a of a maximum of 70° as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).	
 	For claim 20, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing (c) is observed (Imagana teaches of distance in smallest spacing as shown in fig.5b). However, Imanaga fails to teach of a maximum of 15 mm.
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making smallest distance to be a maximum of 15 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).
 	For claim 21, Imanaga, as modified by Foex and Pasulka, teaches wherein a smallest spacing (c) is observed (Imagana teaches of distance in smallest spacing as shown in fig.5b). However, Imanaga fails to teach of a maximum of 12.55 mm.
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making smallest distance to be a maximum of 12.55 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).
 	For claim 22, Imanaga, as modified by Foex and Pasulka, fails to teach wherein a maximum spacing zl, z2 is observed between virtually extended longitudinal axes  (Ml.l, Ml.2, Ml.3) of the respective nozzle bores of the nozzles of the plasma cutting torches arranged next to one another of 32 mm.
	Foex further teaches wherein a maximum spacing zl, z2 is observed between virtually extended longitudinal axes  (Ml.l, Ml.2, Ml.3) of the respective nozzle bores of the nozzles of the plasma cutting torches arranged next to one another (the three torches A1, A2 and A3 as shown in fig.7 are distanced from each other as shown in fig.7). However, Foex does not teach that arranged next to one another of 32 mm.
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making torches arranged next to one another of 32 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).
 	For claims 23, Imanaga, as modified by Foex and Pasulka, fails to teach wherein a maximum spacing zl, z2 is observed between virtually extended longitudinal axes (Ml.l, Ml.2, Ml.3) of the respective nozzle bores of the nozzles of the plasma cutting torches arranged next to one another of 27 mm.
 	Foex further teaches wherein a maximum spacing zl, z2 is observed between virtually extended longitudinal axes (Ml.l, Ml.2, Ml.3) of the respective nozzle bores of the nozzles of the plasma cutting torches arranged next to one another (the three torches A1, A2 and A3 as shown in fig.7 are distanced from each other as shown in fig.7). However, Foex does not teach that arranged next to one another of 27 mm.
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making torches arranged next to one another of 32 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).
 	For claim 24, Imanaga, as modified by Foex and Pasulka, teaches wherein at least one virtual connection line of at least one smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b), which is observed between the outer contour AK and the longitudinal axis (M1) (fig.5b shows the outer contour and M as the examiner described in figure below) extending through the center of the nozzle bore (20 as shown in fig.5a) of the nozzle (12 as shown in fig.5a).
However, Imanaga fails to teach which is inclined from the axis feed direction of the plasma torch with respect to the workpiece by an angle E of a maximum of 15 degree. 
 	Foex further teaches which is inclined from the axis feed direction of the plasma torch with respect to the workpiece by an angle E of a maximum of 30.degree (the three torches A1, A2 and A3 as shown in fig.7 are inclined in angle). However, Foex does not teach that an angle E of a maximum of 15.degree.
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making an angle E of a maximum of 15.degree as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).
 	For claim 25, Imanaga, as modified by Foex and Pasulka, teaches wherein at least one virtual connection line of at least one smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b), which is observed between the outer contour AK and the longitudinal axis (M1) (fig.5b shows the outer contour and M as the examiner described in figure below) extending through the center of the nozzle bore (20 as shown in fig.5a) of the nozzle (12 as shown in fig.5a).
However, Imanaga fails to teach which is inclined from the axis feed direction of the plasma torch with respect to the workpiece by an angle E of a maximum of 5 degree. 
 	Foex further teaches which is inclined from the axis feed direction of the plasma torch with respect to the workpiece by an angle E of a maximum of 30.degree (the three torches A1, A2 and A3 as shown in fig.7 are inclined in angle). However, Foex does not teach that an angle E of a maximum of 5.degree.
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making an angle E of a maximum of 5.degree as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation(MPEP (2144.05 IIa).
	For claim 26, Imanaga, as modified by Foex and Pasulka, teaches wherein at least one virtual connection line of at least one smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b), which is observed between the outer contour AK and the longitudinal axis (M1) (fig.5b shows the outer contour and M as the examiner described in figure below) extending through the center of the nozzle bore (20 as shown in fig.5a) of the nozzle (12 as shown in fig.5a).
However, Imanaga fails to teach which is inclined from the axis feed direction of the plasma torch with respect to the workpiece is aligned parallel therewith. 
 	Foex teaches, similar cutting torch, which is inclined from the axis feed direction of the plasma torch with respect to the workpiece is aligned parallel therewith (the three torches A1, A2 and A3 as shown in fig.7 are inclined in angle).

	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26).
 	For claim 27, Imanaga teaches plasma cutting torch (13 as shown in fig.2b) arrangement which is formed by a torch body (13 as shown in fig.2b), an electrode (8 as shown in fig.2b) and a nozzle (12 as shown in fig.2b) having a nozzle bore (20 as shown in fig.2b), wherein an outer contour of the plasma torch (fig.5b shows the outer contour as the examiner described in figure below) is present in a cross-section that is perpendicular with respect to a longitudinal axis (the examiner has described in figure below M1 as shown in fig.5a) which extends along and through the center of the torch body (13 as shown in fig.5a) and the nozzle bore (20 as shown in fig.25b) (abstract, lines 1-5), 
	the outer contour AK (fig.5b shows the outer contour as the examiner described in figure below) is not circular and the cross-section is not rotationally symmertrical about the longitudinal axis (the examiner has described in figure below M1 as shown in fig.5a) (fig.5b shows the outer contour is not circular);
 	wherein in that a smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b) between the longitudinal axis (M1 in fig.5b below) extending through the center of the nozzle bore (20 as shown in fig.5b) of the nozzle (12 as shown in fig.2b) and a radially outer margin of the outer contour is observed in at least one axial direction and corresponds at a maximum to 3/4 of the length of a largest spacing (d as the examiner described in fig.5b below) between the central longitudinal axis (M1 as the examiner described in fig.5a below) extending through the center of the nozzle bore (20 as shown in fig.5b) of the nozzle (12 as shown in fig.2b) and the radially outer margin of the outer contour ((the examiner has described in figure below where is the smallest spacing in figure 5b); or 
 	the smallest spacing (the examiner has described in figure below where is the smallest spacing in figure 5b) corresponds to a maximum of the length of a largest spacing between two points (there are several points such as b and d as the examiner described in fig.5b below) of the outer margin of the outer contour (the examiner has described in figure below where is the smallest spacing in figure 5b) whose virtual straight connection line extends through the central longitudinal axis (M1 as shown in fig.5a below) extending through the center of the nozzle bore (20 as shown in fig.5b) of the nozzle (12 as shown in fig.5a), wherein, the nozzle (12 as shown in fig.5a), a nozzle cap or a nozzle protecting cap is of a conically tapered shape in an angle y4s y5 or y8 respectively, in the direction of the nozzle or the nozzle bore (20 as shown in fig.5a) (the angles between the sides of element 34 as shown in fig.5a);
 	wherein the plasma cutting torch (13 as shown in fig.2b) is arranged at which the smallest spacing (c) is observed and a longitudinal axis (Ml) (the examiner has described in figure below where is the smallest spacing and M1 in figure 5a and 5b); and wherein the outer contour (AK) has a polygonal, a curved, an oval or an elliptical shape or a combination thereof (the examiner has described in figure below M1 as shown in fig.5a) (fig.5b shows the outer contour is not circular but curvy).


    PNG
    media_image1.png
    311
    405
    media_image1.png
    Greyscale


 	Imanaga fails to teach plasma cutting torch having at least two plasma cutting torches, and wherein the plasma cutting torches are arranged with respect to one another at a respective side a longitudinal axis (Ml) and a longitudinal axis (M2) of the longitudinal axes (Ml, M2, M3) and thus the at least two plasma cutting torches can be inclined with respect to each other by an angle (51, 52) of 0 to 60°in both directions with respect to the upper side of a metal plate for forming chamfers simultaneously, and to a maximum of 3/8 of the length of a largest spacing, wherein the maximum spacing z1 and z2 of 42 mm is observed between virtually extended longitudinal axes of the respective nozzle bores of the nozzles of plasma cutting torches arranged next to one another.
	Foex teaches, similar cutting torch, plasma cutting torch having at least two plasma cutting torches (A1, A2 and A3 as shown in fig.7), and wherein the plasma cutting torches (A1, A2 and A3 as shown in fig.7) are arranged with respect to one another at a respective side a longitudinal axis (Ml virtual line that goes thru A1 as shown in fig.7) and a longitudinal axis (M2 virtual line that goes thru A2 as shown in fig.7) of the longitudinal axes (Ml virtual line that goes thru A1, M2 virtual line that goes thru A2, M3 virtual line that goes thru A3 as shown in fig.7) and thus the at least two plasma cutting torches (22 and 24 as shown in fig.1) can be inclined with respect to each other by an angle in both directions (the three torches A1, A2 and A3 as shown in fig.7 are inclined in angle) wherein the maximum spacing z1 and z2 is observed between virtually extended longitudinal axes of the respective nozzle bores of the nozzles of plasma cutting torches arranged next to one another ((the three torches A1, A2 and A3 as shown in fig.7 are distanced apart) (col.6, lines 65-70). However, Foex does not teach that an angle of 0 to 60°in both directions and arranged next to one another of 42 mm.
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Foex, for the purpose of achieving improved heat transfer and reducing the electric resistance within said flows and between corresponding electrodes the electric circuit may be completed through said flows with the occurrence of electric arcs therein (Foex, abstract, lines 23-26). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Imanaga by making torches angles of 0 to 60°in both directions and to a maximum of 3/8 of the length of a largest spacing and arranged next to one another of 42 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (shown in fig.7), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.05 IIa).
	Pasulka teaches, similar plasma cutting torch, of inclining plasma cutting torch (1000 as shown in fig.13a-13d) with respect to the upper side of a metal plate (1010 as shown in fig.13a-13d) for forming chamfers (1012 and 1034 as shown in fig.13a-13d) simultaneously (par.64, lines 1-9).
 	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Imanaga‘s reference, to include a metal plate for forming chamfers simultaneously, as suggested and taught by Pasulka, for the purpose of  enhancing the combustion of the first gas and increase the heat directed to the piece of metal, thereby expelling molten metal from the localized area and beyond. (Pasulka, par.18).

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-15 and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“respect to the upper side of a metal plate for forming chamfers simultaneously” in claims 1 and 27, has been considered but is moot, because the examiner applied new art, Pasulka (2003/0168786), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761